Citation Nr: 1750942	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to nonservice-connected pension.

2. Entitlement to a rating in excess of 20 percent for left femur fracture with degenerative arthritis of the left knee.

3. Entitlement to an initial compensable rating for traumatic brain injury.

4. Entitlement to an effective date prior to November 4, 2016 for entitlement to service connection for traumatic brain injury.

5. Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Marc Pepin, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to November 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008 and September 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

The Veteran provided sworn testimony in support of his appeal on the matters of entitlement to nonservice-connected pension and a rating in excess of 20 percent for left femur fracture with degenerative arthritis of the left knee during a hearing before the undersigned Veterans Law Judge in November 2016.  The hearing transcript has been associated with the file and has been reviewed.  

At his November 2016 Board hearing the Veteran indicated that he believes he should have been granted a temporary total rating for convalescence following his back surgery in 2010.  The Veteran's statement is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for further development of the above listed issues.

In a recent case the Court of Veterans Appeals held that to be adequate a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  That sentence directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Unfortunately, the Veteran's June 2011 VA examination does not include all of the required testing, nor does the December 2016 private examination he submitted after testifying at his November 2016 Board hearing that his condition had worsened since the 2011 VA examination.  Therefore, a new examination is needed.

The Board further finds that the issue of entitlement to nonservice-connected pension is potentially intertwined with the Veteran's pending claim for an increased rating, and an examination is needed to help determine whether the Veteran is entitled to nonservice-connected pension.  

Basic entitlement to a nonservice-connected disability exists if a veteran: (1) served in the active military, naval, or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23, 3.274.  A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C.A. § 1502 (a); 38 C.F.R. § 3.3 (a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

The Veteran should be provided a general medical examination, as well as a mental health examination if needed, to evaluate all of his disabilities, and the examiner should provide an opinion on the functional impact on employment of identified condition.

Also, a remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to an initial compensable rating for traumatic brain injury, an effective date prior to November 4, 2016 for entitlement to service connection for traumatic brain injury, and service connection for posttraumatic stress disorder.  In October 2017 the Veteran filed a notice of disagreement with the AOJ's September 2017 decision granting service connection for traumatic brain injury with a noncompensable rating and denying service connection for posttraumatic stress disorder.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claims for entitlement to an initial compensable rating for traumatic brain injury, an effective date prior to November 4, 2016 for entitlement to service connection for traumatic brain injury, and service connection for posttraumatic stress disorder.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Arrange for the Veteran to undergo a VA examination to evaluate his left femur fracture with degenerative arthritis of the left knee.

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left femur fracture with degenerative arthritis of the left knee.

Range of motion for the applicable joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

3. Arrange for the Veteran to undergo a VA examination to evaluate all of his disabilities, both service-connected and not, and provide an opinion on the functional impact on employment of each.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






